Case 1:15-cv-00191-WES-LDA Document 144 Filed 12/20/18 Page 1 of 10 PagelD #: 3317

UNITED STATES DISTRICT COURT
DISTRICT OF RHODE ISLAND

 

SECURITIES AND EXCHANGE COMMISSION,

Plaintiff,

VS, Case No. 15-CV-00191-S-LDA

PATRICK CHURCHVILLE,
CLEARPATH WEALTH MANAGEMENT, LLC,

and

CLEARPATH MULTI-STRATEGY FUND I, L.P.,
CLEARPATH MULTI-STRATEGY FUND II, L.P.,
CLEARPATH MULTI-STRATEGY FUND III, L.P.,
HCR VALUE FUND, L.P.,

)

)

)

)

}

)

)

)

)

Defendants, )
)

)

)

)

)

)

Relief Defendants. )
)

 

PROTECTIVE ORDER

By ORDER OF THIS COURT, pursuant to Fed. R. Civ. P. 26(c), Stephen F, Del Sesto,
Esq., solely in his capacity as Permanent Receiver of Patrick Churchville, ClearPath Wealth
Management, LLC, ClearPath Multi-Strategy Fund I, L.P., ClearPath Multi-Strategy Fund IT, L.P.,
and ClearPath Multi-Strategy Fund III, L.P., and not individually, (the “Receiver”) and Defendant
Patrick Churchville (“Defendant”), acting pro se, shall be subject to the following Protective Order
(the “Order”) and such Order shall govern the transfer and handling of material and information,
which shall consist only of sealed Exhibits A, B, and C to the Receiver’s Recommendation and

Motion to Allow Recommended Class 3 Claims (the “Material”). [ECF No. 128.]

{Protective Order (final). 1}

 
Case 1:15-cv-00191-WES-LDA Document 144 Filed 12/20/18 Page 2 of 10 PagelD #: 3318

l, The Material given or exchanged by and among the Receiver and Defendant shall
be used solely in connection with: (1) the above captioned action (the “Receivership”); (2) the
criminal action, captioned United States of America v. Patrick Churchville, CR No. 16-00068-
WES (D.R.L) (the “Criminal Action”); and (3) any appellate proceeding related to this
Receivership and/or the Criminal Action. The Material shall be used for no other purpose,
including, without limitation, any commercial or business purpose, absent the prior written consent
of the Receiver (which shall not be unreasonably withheld) or leave of the Court.

2. For purposes of this Order:

(a) “Outside Counsel” shall mean outside law firms and/or lawyers or outside financial
firms and/or financial professionals that have been retained by Defendant to provide
advice in connection with the subject matter of this Receivership and/or the
Criminal Action. Outside Counsel includes, without limitation, financial analysts,
accountants, attorneys, patent agents, paralegals, assistants, and stenographic,
clerical, and support employees and vendors of the respective law firms and/or
lawyers or financial firms and/or financial professionals.

3. All Material disclosed by the Receiver to Defendant shall be deemed and treated as
confidential, in whole, by Defendant. Because it is understood by Defendant that any and all
Material transferred by the Receiver is Confidential, the Receiver shall not be required to
specifically identify or designate the Material, or any portion thereof, as “Confidential.” Any and
all Material, contemporaneously with the transfer by the Receiver to Defendant, shail collectively
constitute the “Protected Material.”. However, Protected Material does not include any
information that (a) is or has become publicly available without the Defendant’s breach of any

obligation owed to the Receiver; (b) is or has become known to the Defendant from a source other

{Protective Order (final).1}

 
Case 1:15-cv-00191-WES-LDA Document 144 Filed 12/20/18 Page 3 of 10 PagelD #: 3319

than the Receiver (other than by the breach of an obligation of confidentiality owed to the
Receiver); or (c) has been independently developed by the Defendant without referring to any
information that constitutes Protected Material.

4, Access to the Protected Material and any information obtained from such material
shall be restricted to:

(a) Outside Counsel for the Defendant;

(b) Independent experts or consultants formally retained or engaged by the
Defendant in connection with the Receivership and/or the Criminal Action (collectively,
“Consultants”) each of whom have not been regularly employed by or consulted for the
Defendant and whose advice and consultation are being or will be used by a party in
connection with the prosecution, defense or otherwise of this Receivership and/or the
Criminal Action;

(c) the Court, including the United States District Court for the District of
Rhode Island, any appellate court with jurisdiction over any appeal regarding this
Receivership and/or the Criminal Action (collectively the “Court”), and Court personnel
assisting the Court in its adjudicative functions,

(d)  stenographic reporters, video operators, and outside photocopying,
translation, document management, exhibit preparation and trial consultant services
engaged by the Defendant for purposes of the Receivership and/or the Criminal Action,
provided that they have access to Protected Material only to the extent necessary to perform
their duties;

(e} any person whom the Receiver agrees in writing may be shown such

Protected Material; and

{Protective Order (final).£} 3

 
Case 1:15-cv-00191-WES-LDA Document 144 Filed 12/20/18 Page 4 of 10 PagelD #: 3320

(f) | any person whom the Court orders may be shown such Protected Material.
Protected Material shall not be disclosed to any of the above identified individual(s) and/or
entit(ies), unless and until that individual or entity has executed an Undertaking in the form
attached hereto as Exhibit A and the Defendant first gives the Receiver notice (along with the a
current CV of the individual or entity, if applicable) of its intention to disclose such Protected
Material to such individual or entity and the Receiver does not object to such disclosure within
twenty (20) days of such notice or any such objection made is resolved.

5, The Defendant shall maintain the Protected Material in a secure, safe area and shall
exercise a standard of care with respect to the storage, custody, use and dissemination of such
material as is exercised by a reasonably prudent person in keeping information and materials
highly confidential.

6. Each Undertaking signed pursuant to this Order shall be retained by the Receiver.
Protected Material may be disclosed to such person—and, in the case of a Consultant, to that
Consultant’s supporting and clerical personnel (e.g., secretaries, stenographers and file clerks)
required to carry out functions assigned to them by such Consultant—for the sole purpose of
assisting the Defendant in this Receivership and/or the Criminal Action. The Receiver shail keep
in his files for a period of six (6) months after the conclusion of the Receivership and the Criminal
Action the originals of all signed Undertakings.

7. Nothing herein is intended to change the procedure by which any discovery of
Consultants proceeds under the Federal Rules of Civil Procedure, including Rule 26(b)(4).

8, In the event that the Defendant intends to use the material, or any portion thereof,
designated as Protected Material in any court proceeding in connection with the Receivership

and/or the Criminal Action, the Defendant shall take all steps reasonably required to protect its

{Protective Order (final). 1} 4

 
Case 1:15-cv-00191-WES-LDA Document 144 Filed 12/20/18 Page 5 of 10 PagelD #: 3321

confidentiality during such use. If the Defendant secks to file any of the documents designated as
Protected Material with the Court, such documents and pleadings shall be filed under seal pursuant
to LR Gen 102. Documents designated as Protected Material and which are authorized by this
Court to be filed under seal, shall be filed in accordance with the Court’s rules governing filing of
such material.

9, If the Defendant receives a subpoena from a non-party to the Receivership and/or
the Criminal Action seeking production or other disclosure of Protected Material, telephonic and
written notice shall immediately be given to the Receiver, identifying the Protected Material
sought and arranging for transmission of a copy of the subpoena. At least ten (10) business days
notice before production or other disclosure shall be given. In no event, absent Court order, shall
production or disclosure be made before notice is given. Nothing contained herein shall be
construed as requiring the Defendant to seek relief from such subpoena or to challenge or appeal
any order of a court of competent jurisdiction requiring production of Protected Material. In the
event that the Receiver elects to seek further protection of its Protected Material, the Defendant
shali fully cooperate with the Receiver’s efforts to do so.

10. This Order shall not prevent the Recciver or the Defendant from applying to the
Court for further or other protective orders or for modifications of this Order or from agreeing to
modifications of this Order. Any such agreed to modification shall be in writing, and signed by
the Receiver and Defendant.

11, Within sixty (60) days after the final termination of the Receivership and the
Criminal Action, including all appeals, all persons subject to this Order shall promptly return all
documents containing Protected Material to the Receiver. Each law firm or financial firm

representing the Defendant, if any, may keep and not destroy one copy of all court pleadings and

{Protective Order (final).1} 5

 
Case 1:15-cv-00191-WES-LDA Document 144 Filed 12/20/18 Page 6 of 10 PagelD #: 3322

briefs containing Protected Material, one copy of all deposition transcripts containing Protected
Material, and copies of documents incorporating or referring to Protected Material which are
inextricably intermingled with the work product of the Defendant’s counsel. All such documents
retained by Outside Counsel shall remain subject to the terms of this Order.

12. If Protected Material is disclosed to any person other than in a manner authorized
by this Order, the person responsible for such disclosure shall, upon discovery of the disclosure,
immediately inform the Receiver of the improper disclosure and all pertinent facts relating to such
disclosure, and shall work in good faith with counsel to retrieve said information, including making
every effort to retrieve the improperly disclosed material and to prevent further unauthorized
disclosure on its own part and unauthorized use or disclosure on the part of the recipient of the
material,

13. | Nothing herein shall constitute (a) an agreement to produce any documents or
supply any information or testimony in discovery not otherwise agreed upon or required to be
produced under this Order; (b) a waiver of any right to object to any discovery request in this
Receivership, the Criminal Action, or any other action; or (c) a waiver of any claim of immunity
or privilege with regard to any testimony or material.

14. This Order may be amended by the agreement of the Receiver and the Defendant
in the form of a written amendment signed by the Receiver and the Defendant and filed with the
Court for approval.

15. The Receiver and the Defendant shall be bound by the terms of this Order pending
the Court’s entry of this Order, or an alternative thereto which is satisfactory to all parties, and any

violation of its terms shall be subject to the same sanctions and penalties as if this Order had been

entered by the Court.

{Protective Order (final).1} 6

 
Case 1:15-cv-00191-WES-LDA Document 144 Filed 12/20/18 Page 7 of 10 PagelD #: 3323

16, This Order shall remain in effect after the final determination of the Receivership

and the Criminal Action, unless otherwise ordered by the Court.

SO ORDERED.

Dated: A | 14 2018 WIEN _

Honorable William E, Smith
United States District Court Judge

 

{Protective Order (final).1} 7

 
Case 1:15-cv-00191-WES-LDA Document 144 Filed 12/20/18 Page 8 of 10 PagelD #: 3324

EXHIBIT A

{Protective Order (final). t} 8

 
Case 1:15-cv-00191-WES-LDA Document 144 Filed 12/20/18 Page 9 of 10 PagelD #: 3325

UNITED STATES DISTRICT COURT

 

DISTRICT OF RHODE ISLAND
SECURITIES AND EXCHANGE COMMISSION,
Plaintiff,
VS. Case No. 15-CV-00191-S-LDA
PATRICK CHURCHVILLE,

CLEARPATH WEALTH MANAGEMENT, LLC,
Defendants,

and

CLEARPATH MULTI-STRATEGY FUND I, L.P.,
CLEARPATH MULTI-STRATEGY FUND IL, L.P.,
CLEARPATH MULTI-STRATEGY FUND IIE, L.P.,
HCR VALUE FUND, L.P.,

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
Relief Defendants. )
)

 

UNDERTAKING PURSUANT TO PROTECTIVE ORDER
REGARDING DISCLOSURE OF CONFIDENTIAL MATERIALS

I, ; having been retained as a(n)

 

of Defendant Patrick Churchville in connection with the above

 

captioned lawsuit and/or the criminal action, captioned United States of America v. Patrick
Churchville, CR No. 16-00068-WES (D.R.L), (together, the “Receivership”) hereby acknowledge
that I am to be provided access to Protected Material supplied by Stephen F. Del Sesto, Esq., in
his capacity as Permanent Receiver of Patrick Churchville, ClearPath Wealth Management, LLC,
ClearPath Multi-Strategy Fund I, L.P., ClearPath Multi-Strategy Fund H, L.P., and ClearPath
Multi-Strategy Fund Ill, L.P., and not individually, as defined in the Protective Order dated

(the “Order’).

{Protective Order (final).1} 9

 
Case 1:15-cv-00191-WES-LDA Document 144 Filed 12/20/18 Page 10 of 10 PagelD #: 3326

My address is

 

My present employer is . My present occupation or job
description is . Attached are a copy of my current resume
or curriculum vitae and a full description of all my employment for the previous ten (10) years.

I certify my understanding that the Protected Material is being provided to me pursuant to
the terms and restrictions of the aforesaid Order and that I have been given a copy of and have read
and understood my obligations under that Order. I hereby agree to be bound by the terms of the
Order. I understand that the Protected Material and my copies or notes relating thereto may be
disclosed to or discussed with only those persons permitted by the Order to receive such
information.

I will return on request all Protected Material, copies thereof and notes that I have prepared
relating thereto, to the Receiver within sixty (60) days after the final termination of the
Receivership, including all appeals.

[hereby submit to the jurisdiction of this Court for the purpose of enforcement of the Order
and waive any and all objections to jurisdiction and venue.

I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Dated:

 

By:

 

{Protective Order (final).1} I 0)

 
